Citation Nr: 1015006	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  02-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a low back disorder 
on a direct basis or as caused by a service-connected right 
ankle disorder.

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected degenerative disc disease of 
the lumbar spine, with a deduction of 10 percent for the 
baseline level of severity, by reason of aggravation by a 
service- connected right ankle disorder.


REPRESENTATION

Appellant represented by:	Ralph G. Stiehm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disorder.  The RO also granted service 
connection for a low back disorder by reason of aggravation 
by a service-connected right ankle disorder and assigned a 10 
percent disability rating, effective November 9, 2000.

In December 2005, the Veteran testified via video-conference 
at a hearing before the undersigned.  In February 2006, the 
Board found that new and material evidence had been received 
to reopen a claim of entitlement to service connection for a 
low back on a direct basis or as caused by a service-
connected right ankle disorder and remanded the issue for 
additional development.  The issue of entitlement to an 
initial disability rating in excess of 10 percent for a low 
back disorder by reason of aggravation by a service-connected 
right ankle disorder was deferred pending completion of the 
requested development. 

In a December 2008 decision, the Board determined that 
service connection for a low back disorder, to include as 
caused by a service-connected right ankle disorder, was not 
warranted.  The Board further determined that an initial 
rating of 40 percent for a low back disorder was warranted, 
with a deduction of 10 percent for the baseline level of 
severity.  The Veteran appealed the Board's December 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2009, pursuant to a Joint 
Motion for Remand (JMR), the Court, vacated the Board's 
decision and remanded the matter to the Board.  The JMR 
indicated that the Court would not disturb the grant of 
service connection on a secondary basis as due to 
aggravation.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the JMR, it was indicated that a new VA examination was 
necessary as the Board's February 2006 remand directives were 
not followed with regard to the requested VA examination 
which was conducted in April 2006.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).

Specifically, it was noted that the VA examiner did not 
adequately address whether service connection was warranted 
for a low back disorder on a direct basis.  In addition, with 
regard to the matter of whether service connection was 
warranted as secondary to service-connected right ankle 
disorder, the examiner provided incomplete findings and 
inadequate rationale for his conclusion that the lumbar spine 
disorder was not likely related to the right ankle disorder.  

The Board's prior February 2006 remand requested the 
following:

Make arrangements with the appropriate VA medical 
facility for the Veteran to be afforded a VA 
orthopedic examination.  The claims file and a 
copy of this Remand must be made available to and 
reviewed by the examiner prior and pursuant to 
conduction of the examination.  The examiner must 
annotate the examination report that the claims 
file was in fact reviewed in conjunction with the 
examination.

The examiner is requested to state whether it is 
at least as likely as not that any currently 
diagnosed low back disorder was caused by the 
veteran's service-connected right ankle disorder.

The examiner should identify and describe in 
detail all residuals attributable to the Veteran's 
service-connected degenerative disc disease of the 
lumbar spine.  The examiner should identify any 
orthopedic and neurological findings related to 
the service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should document the number of weeks, 
if any, during the past 12 months, that the 
veteran has had "incapacitating episodes," defined 
as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician."

Are there persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there severe, recurring 
attacks with intermittent relief?

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there is any 
pain, weakened movement, excess fatigability or 
incoordination on movement should be noted, and 
whether there is likely to be additional range of 
motion loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare- ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The examiner 
is asked to describe whether pain significantly 
limits functional ability during flare-ups or when 
the low back is used repeatedly.  All limitation 
of function must be identified.  If there is no 
pain, no limitation of motion and/or no limitation 
of function, such facts must be noted in the 
report.

The examiner must provide a comprehensive report 
including complete rationales for all opinions and 
conclusions reached, citing the objective medical 
findings leading to the examiner's conclusion.

The JMR indicated that the VA examination did not identify 
and describe in detail all residuals attributable to the 
Veteran's degenerative disc disease of the lumbar spine, 
including orthopedic and neurological findings, and did not 
document any incapacitating episodes.  In addition, direct 
service connection was not addressed and the rationale was 
insufficient.  

In light of the foregoing, a new VA examination should be 
conducted that fulfills the prior remand request, addresses 
direct service connection, and provides complete rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current low back 
disability had its clinical onset during 
service or is related to any in-service 
disease, event, or injury, to include 
heavy lifting.  

The examiner should also provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
low back disability is proximately due 
to, or the result of, the service-
connected right ankle disability.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected 
degenerative disc disease of the lumbar 
spine.  The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should determine if there 
are persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The examiner should conduct range of 
motion testing of the lumbar spine. 
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.

2.  The RO should review the medical 
report/opinion obtained above to ensure that 
the remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, the RO should return 
the case to the examiner for completion of 
the inquiry.  

3.  Finally, the RO should readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issues on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

